Citation Nr: 0302632	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-51 217	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as a residual of a transient ischemic 
attack and coronary artery bypass surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard from 
February 1960 to November 1995.  

This matter is returned before the Board of Veterans'Appeals 
(Board), initially on appeal from an October 1996 rating 
action that denied entitlement to service connection for 
status post coronary artery bypass graft and for a transient 
ischemic attack.  The veteran submitted a notice of 
disagreement in November 1996.  A statement of the case was 
issued in November 1996 and a substantive appeal was received 
in December 1996.  

The Board previously remanded this matter in December 2000 
with instructions to the RO to verify the nature of the 
veteran's service with the National Guard.  After undertaking 
various development, the RO issued a supplemental statement 
of the case in October 2001 that continued the denial of the 
veteran's claims for service connection.  

The veteran claims that he suffers from a current 
cardiovascular disability, which he contends is the result of 
a transient ischemic attack and coronary artery bypass graft 
during service.  Hence, the Board has recharacterized the 
appeal as involving the matter listed on the title page of 
this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has any cardiovascular disability.

CONCLUSION OF LAW

The criteria for service connection for a cardiovascular 
disability, to include as a residual of a transient ischemic 
attack, and coronary artery bypass surgery, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the November 1996 statement of the case, the 
March 1997, February 2001 and October 2002 supplemental 
statements of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the veteran has been notified of the information and evidence 
needed to substantiate the claim, and (as indicated by the 
cover letters accompanying the above-described documents), 
afforded ample opportunity to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By a July 2001 letter, the RO informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA.  That document, as well as the 
October 1996 rating decision, the November 1996 statement of 
the case and the March 1997, February 2001 and October 2002 
supplemental statements of the case discussed what the 
evidence had to show to establish service connection, what 
medical and other evidence the RO had obtained and which 
requests for records had yielded negative responses, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran was asked to submit medical 
evidence in support of his claim.  No medical evidence was 
identified by the veteran other than that already contained 
in his service medical records.  Moreover, the RO has 
expended reasonable and appropriate efforts to assist the 
veteran in obtaining information and evidence pertinent to 
his claim, to include arranging for him to undergo VA 
examination in April 1996, and obtaining information 
pertinent to his service in the National Guard, consistent 
with the prior remand.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits. 

II.  Background

Service medical records reflect that on November 19, 1987, 
the veteran reported to the hospital and complained of an 
episode of slurred speech and numbness in the left arm.  He 
denied any chest pain, palpitations, dyspnea or orthopnea.  
He was assessed with a transient ischemic attack.  He 
underwent a brain CT scan, a carotid ultrasound, a cardiac 
echogram and a lipid panel.  All were normal.  He was advised 
by letter of January 5, 1988 that there was no evidence to 
show that he was at risk of developing a stroke.  

A March 1988 report from the Office of the Adjutant General 
of the North Carolina National Guard indicated that the 
transient ischemic attack was incurred in the line of duty.  

On September 28, 1993, the veteran was seen at the New 
Hanover Regional Medical Center with reported chest tightness 
radiating to both arms.  He underwent a cardiac 
catheterization procedure, which revealed mild ectasia of the 
proximal portion of the left main coronary artery and 50 
percent stenosis of the distal left main coronary artery.  On 
November 22, 1993, he veteran underwent a double coronary 
artery bypass surgery.  Post-surgical treatment records do 
not show any complications.  In February 1994, the veteran 
underwent a stress test.  There were no ST segment changes, 
arrhythmias or exercise induced chest pain.  

In a Report of Medical Examination in August 1994, the 
veteran reported that his health was good.  He reported that 
he underwent a double coronary artery bypass surgery in 
November 1993.  The examiner noted that he had recovered 
fully and was without restrictions for activity.  A clinical 
evaluation did not reveal any current cardiovascular disease.  
An ECK examination of August 20, 1994 was normal.  

In February 1996, the veteran filed a claim for service 
connection for a transient ischemic attack and heart bypass 
surgery of November 1993.  

He was afforded a VA neuro-psychiatry examination in April 
1996, wherein he reported the incident of slurred speech and 
numbing of his right hand in 1989.  He reported that he 
recovered completely.  His only subjective complaint was of 
some decreased memory.  A psychiatric examination revealed 
some decrease in concentration and recent memory.  
Examination of the cranial nerves, motor systems and muscle 
tones, however, were all normal.  A radiology report showed 
that the heart and pulmonary vasculature were within normal 
limits.  Post-operative changes were noted from median 
sternotomy.  However, the impression was of no active 
cardiopulmonary disease.  An ECG examination was interpreted 
as normal.  

During a VA general medical examination, also in April 1996, 
the veteran reported that he had done well since the coronary 
bypass surgery in 1993, without angina since the procedure.  
He took Persantine and aspirin on a daily basis.  He stated 
that subsequent to the coronary artery bypass surgery he 
experienced numbness in the left hand.  However, the lateral 
half of the ring finger over through to the thumb was 
diagnosed as carpal tunnel syndrome.  An examination of the 
cardio-vascular system was normal.  There was a 10-inch 
anterior midline scar from coronary artery surgery and a 20-
inch scar on the medial aspect of the left lower extremity 
from the saphenous vein excision.  There was no diagnosis of 
any current cardiovascular disease.  

The rating action of October 1996 denied entitlement to 
service connection for transient ischemic attack and status 
post coronary artery bypass graft.  

In his notice of disagreement and subsequent appeal, the 
veteran did not identify any pertinent evidence establishing 
that he suffered from current cardiovascular disease.  
Additionally, while, during a hearing before RO hearing at a 
RO hearing in February 1997, the veteran alleged that the 
transient ischemic attack caused his subsequent angina, he 
did not allege any current complaints, nor did he present any 
evidence of, or allude to the existence of any current 
medical treatment for, a heart disability.

The veteran was advised by supplemental statements of the 
case issued in February 2001 and October 2002 that his claim 
was denied on the basis of no evidence of a current 
disability.  He was further advised of the changes to the law 
brought about by passage of the Veterans Claims Assistance 
Act of 2000 and the need to submit evidence showing he had 
persistent or current symptoms of a disability.  The veteran 
did not respond.  

III.  Analysis

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d) (2002).  Thus, service connection will be 
established when a claimant has a current disability that is 
related to an injury or disease incurred (or aggravated) in 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

For certain chronic diseases, such as arteriosclerosis, 
service connection may be granted on a presumptive basis when 
the disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c)

In this case, a primary and essential element has not been 
met with respect to the claim at issue.  Although there is 
evidence that the veteran had a transient ischemic attack in 
service, and while it appears, based upon the line of duty 
report that he was on active duty, there is no competent 
evidence that the veteran suffers from current residuals of 
the attack.  Additionally, while the evidence shows that the 
veteran underwent a double coronary artery bypass surgery in 
November 1993, there is no medical indication that he suffers 
from any current cardiovascular disability.  

The Board has considered the veteran's belief that he 
currently has a cardiovascular disability as a result of his 
military service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a cardiovascular 
disability, or to provide an opinion linking such disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this case, the veteran 
has neither presented nor alluded to the existence of any 
competent medical evidence to support his assertions.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the evidence neither supports a finding that, nor is in 
relative equipoise on the question of whether, the veteran 
currently suffers from a current cardiovascular disability, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a cardiovascular disability, to 
include as a residual of a transient ischemic attack and 
cornary artery bypass surgery, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

